*119Dissenting Opinion by
Cercone, J.:
Sara Levant instituted a trespass action for personal injuries sustained while a business invitee in defendant’s establishment. A shopping cart containing sales merchandise was located close to the edge of a step dividing two levels of defendant’s store, and when plaintiff removed some merchandise from the cart, the cart moved, dropping off the step and throwing plaintiff, then aged 76 years, down the step and to the floor. Plaintiff sustained a fracture of the right hip (an impacted subcapital fracture of the right femur) requiring the insertion of a Smith-Peterson nail, with consequent medical expenses of $2,013.49. The jury returned a verdict in plaintiff’s favor but in the amount of $2,-500.00 only. Plaintiff has appealed, contending the lower court committed error in permitting cross-examination as to a prior fall and that such error resulted in the inadequate verdict. The record sustains plaintiff’s contentions.
Though plaintiff’s complaint contained the customary general averments of bruises aud contusions, the main injury for which she claimed damages and the only injury as to which she introduced evidence was the fractured hip. Despite this fact, however, defendant was permitted to cross-examine plaintiff as to the prior fall merely because she had claimed bruises and contusions in that prior fall. It is clear that the evidence of the prior fall elicited on cross-examination was wholly irrelevant to the fractured hip which was the only injury placed in evidence by plaintiff in her suit against defendant, which injury was not involved in the prior fall.
Not only did the court err in so allowing irrelevant cross-examination, but it compounded its error by permitting the cross-examination to be so wide in scope as to include the manner and cause of the prior fall. Ob*120viously, defendant sought by such evidence to create an inference of contributory negligence, contrary to the well-established rule that occasions of past carelessness cannot be used to prove negligence on the particular occasion in question. Baker v. Irish, 172 Pa. 528 (1896); Wyatt v. Russell, 308 Pa. 366 (1932).
' Though the jury did not accept the evidence of the prior fall as proof of plaintiff’s contributory negligence barring her from recovery, yet that evidence obviously affected the jury’s determination as to the amount of recovery to which she was entitled, the jury rendering a verdict of only $2500 for a fractured hip requiring the insertion of a Smith-Peterson nail and the expenditure of $2,013.49 of medical expenses. For that reason I would remand the case for a retrial of the issue of damages only. Since the jury rendered a verdict of $2500 in plaintiff’s favor despite the evidence of the prior fall, we must accept the issues of defendant’s negligence and plaintiff’s lack of contributory negligence to have been definitely and conclusively established by the evidence to the jury’s satisfaction. Those issues were not so interwoven with the issue of damages that they cannot be separated for the purpose of retrial. Defendant itself contends the cross-examination was relevant only to the issue of damages, and since the record establishes it was not so relevant, that issue alone, free of evidence as to the prior fall, should be retried. The error did not permeate the entire trial but affected only the question of damages. Concededly a new trial limited to the issue of damages is to be granted sparingly and in exceptional cases only (Friedman v. Matovich, 191 Pa. Superior Ct. 275 (1959)), but this is such a case.
I, therefore, respectfully dissent from the majority’s affirmance of the clear error of the court below.